DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13, 15, 19-21, 25-26, 32, 35, 38, and 41-42 have been cancelled.  Claims 43-52 have been newly introduced.
Election/Restrictions
Applicant’s election of Group I and the VHH of hzMB11V13 (corresponding to SEQ ID NOS: 26 and 94 and having the CDRs of SEQ ID NOS: 32, 33, and 34) in the reply filed on 1/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2, 4-7, 12, 30-31, 33-34, 36-37, 39-40, 43-47, and 51-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected VHH (claims 2, 4-7, 12, and 43-47) or invention (claims 30-31, 33-34, 36-37, 39-40, and 51-52), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/12/2022.
Claims 1, 3, 8-11, 14, 16-18, 22-24, 27-29, and 48-50 are under consideration.

Applicant is advised that the claim set submitted 1/12/2022 did not include the correct claim status identifiers for the non-elected or withdrawn claims.  See at least 37 CFR 1.121(c).


.

Specification
When an application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  See MPEP 2422.03(I).  The sequence listing submitted 5/1/2020 by EFS-Web was not accompanied by an amendment to the specification that incorporates by reference the material in the ASCII text file.  

Improper Markush Grouping
Claims 1, 3, 8, and 10-11 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all 
The Markush groupings of claims 1, 3, 8, and 10-11 are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  Each of the VHH recited in claim 1, parts a)-f), and the VHH having the sequences recited in claims 8 and 10-11 are directed to structurally distinct VHH polypeptides that do not share the same CDR1, CDR2, and CDR3 sequences.  Note that SEQ ID NO: 5 in claim 1, part b), and in claims 3 and 5 does not correspond to the elected CDR3 of SEQ ID NO: 34.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 8-9, 14, 16-18, 22-24, and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for polypeptides as discussed below, does not reasonably provide enablement for all polypeptides encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The specification discloses that the polypeptide having a human IgG1 sequence fused to hzMD11V13 (i.e. the elected invention and corresponding to SEQ ID NO: 26) at its C-terminus binds to CLEC12a.  See at least Figure 2B.  Example 1 indicates that hzMD11V13 is a humanized, camelid VHH.  See at least paragraphs [0149, 0152, and 0154].  SEQ ID NO: 94  contains SEQ ID NO: 26.  By comparison with SEQ ID NO: 26, SEQ ID NO: 94 has two additional amino acids, K and P, fused to the C-terminus.
For claims requiring at least one VHH binding an unnamed antigen in addition to at least one VHH that binds CLEC12a, it is not known how to use these polypeptides.  (See at least claims 14 and 16.)  For example, how would one of ordinary skill in the art use a polypeptide containing a VHH that binds CLEC12a and a VHH that binds insulin?  How would one of ordinary skill in the art use a polypeptide containing a VHH that binds CLEC12a and a VHH that binds growth hormone?

 Antigen-binding portion of a single-domain antibody, such as a camelid antibody or shark antibody. In some embodiments, a VHH comprises three CDRs and four framework regions, designated FR1, CDR1, FR2, CDR2, FR3, CDR3, and FR4. In some embodiments, a VHH may be truncated at the N-terminus or C-terminus such that it comprises only a partial FR1 and/or FR4, or lacks one or both of those framework regions, so long as the VHH substantially maintains antigen binding and specificity.

This definition makes it ambiguous as to what framework regions must be present in the VHH domains of the claimed polypeptides.  The term “VHH” is not limited to the camelid examples of the specification.  The presence/absence or identity of the framework regions is not recited in the claims.  Note that a camelid VHH has hydrophilic framework regions.  See at least pages 2-3 and Figure 2 of Bannas et al.   The instant claims do not require camelid framework regions or camelid framework regions that have been humanized.  See in particular claim 9 which requires humanization.  While SEQ ID NOS: 26 and 94 are considered to be enabled, VHH having the recited CDRs but unspecified framework regions are not.  There are no examples in the specification of using the claimed CDRs with other framework sequences or missing framework sequences where the resulting polypeptide binds to CLEC1a.  The examples in the specification cannot be extrapolated to other polypeptides encompassed by the claims and it is considered to constitute undue experimentation to determine all polypeptides within the scope of the claims that would bind CLEC1a.
The scope of the claims is not enabled.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1, 3, 8-11, 14, 16-18, 22-24, 27-29, and 48-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is confusing in failing to include a coordinating conjunction such as “or” between parts e) and f).  It is unclear if the “at least VHH domain” must have one, some, or all of the recited sequences.  Claim 8 also lacks a coordinating conjunction between the last two embodiments. 
Claim 9 is indefinite in reciting that at least one VHH is humanized.  Paragraph [0043] of the specification defines a humanized VHH as a:
 VHH in which one or more framework regions have been substantially replaced with human framework regions. In some instances, certain framework region (FR) residues of the human immunoglobulin are replaced by corresponding non-human residues. Furthermore, the humanized VHH can comprise residues that are found neither in the original VHH nor in the human framework sequences, but are included to further refine and optimize sdAb VHH-containing polypeptide performance. 

It cannot be determined from the specification definition what degree of human framework regions must be present to meet the definition of “substantially replaced” and thereby meet the limitation of the claim.  Note that paragraph [0028] of the specification defines “VHH” or “VHH domain” or “VHH antigen-binding domain” as referring to the:
 Antigen-binding portion of a single-domain antibody, such as a camelid antibody or shark antibody. In some embodiments, a VHH comprises three CDRs and four framework regions, designated FR1, CDR1, FR2, CDR2, FR3, CDR3, and FR4. In some embodiments, a VHH may be truncated at the N-terminus or C-terminus such that it comprises only a partial FR1 and/or FR4, or lacks one or both of those framework regions, so long as the VHH substantially maintains antigen binding and specificity.


Claim 14 is confusing in reciting the “polypeptide of claim 1, comprising one, two or three VHH domains.”  Claim 1 already requires at least one VHH domain.  It is unclear whether the additional VHH domains (i.e. the second VHH domain and the third VHH domain) must be the same VHH or a different VHH domain that binds CLEC12a as recited in claim 1.  Alternatively, these VHH domains may not be with reference to the “at least one VHH domain that binds CLEC12a” as recited in claim 1 and may bind something else.  The metes and bounds of the claim cannot be determined.
Claim 18 is confusing in reciting “wherein each VHH domain binds CLEC12a.”  It is unclear how many VHH domains are present in the claimed polypeptide and whether each VHH domain that binds CLEC12a must be the same VHH (i.e. the elected VHH).
Claims 1, 14, 16-18, and 22-24 fail to indicate how the various VHH domains that bind CLEC12a and the binding domains that bind an antigen other than CLEC12a are assembled or how the various parts are structurally related to each other.  For example, is the one VHH required by claim 1 fused through a linker to an additional VHH that binds CLEC12a (permitted by claim 1) and further fused through a linker to an binding domain that binds an antigen other than CLEC12a (see claim 14)?  Where is  the Fc region of claims 22-23 present with respect to any of the VHH of claim 1?  The arrangement or order of components cannot be determined.  
With respect to claim 24, the language “which forms a dimer under physiological conditions” is  confusing as claims 1 and 22-24 are product claims and not method claims.  It is unclear whether the claim is directed to a monomer that could dimerize or is directed to a dimer.  
Claim 27 is confusing as it does not positively recite that the cytotoxic agent is conjugated to the polypeptide of claim 1.  In addition, the polypeptide of claim 1 does not require any immunological properties as implied by “immunoconjugate.” 

	

The art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jarjour et al. (WO 2020/227475) discloses VHH domains that bind CLEC12a having sequences in common with the instant application.  See at least SEQ ID NO: 2.  The corresponding national stage (371) application is U.S. Patent Application 17/608,738.  At this point in time, the U.S. application is not complete and the subject matter of the claims unknown.  Jarjour et al. is not prior art against the instant claims.
The disclosure of Rascon et al. (WO 2020/227073) corresponds to the instant specification.  Rascon et al. is not prior art against the instant claims.  It claims priority to the same provisional documents as the instant specification.  There does not appears to be a corresponding national stage (371) application.

The prior art of record does not disclose or suggest a VHH that binds CLEC12a and having SEQ ID NO: 26 or 94.
The prior art of record does not disclose or suggest a VHH that binds CLEC12a and has a CDR1 of SEQ ID NO: 32, a CDR2 of SEQ ID NO: 33, and a CDR3 of SEQ ID NO: 34.  These CDRs are present in both SEQ ID NO: 26 and 94.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa